Davis, J. (dissenting).
The power to legislate for the safety and
welfare of their citizens was never surrendered by the States. Police statutes enacted to that end are valid unless arbitrary and unreasonable, or in conflict with the powers granted under the United States Constitution to the general government. (Chicago, Rock Island & Pacific Railway Company v. State of Arkansas, 219. U. S. 453; Smith v. Alabama, 124 id. 465.)
*49In several matters closely related to health and safety the exercise of such police powers has been held justified and railroad corporations are held subject to the law of the State in whose jurisdiction their Unes are located. (Erie R. R. Co. v. Public Utility Comrs., 254 U. S. 394; Missouri, K. & T. R. Co. v. Oklahoma, 271 id. 303; Savage v. Jones, 225 id. 501; Chicago, etc., R. Co. v. Solan, 169 id. 133; Matter of Staten Island Rapid Transit R. Co., 220 App. Div. 80; affd., 245 N. Y. 643.) I think that the State has the general power to prescribe the safeguards and precautions deemed necessary to prevent wrongs and injuries to its citizens which it might redress after they had occurred.
If Congress had fully entered the field by legislation calculated to regulate not only interstate commerce but the means and instrumentalities of conducting it and providing in detail for the safety of employees and others, then existing State legislation on the same subject would be superseded, and subsequent regulations would be null. (Southern R. Co. v. Railroad Commission, 236 U. S. 439; Oregon-Washington R. R. & Nav. Co. v. Washington, 270 id. 87; Matter of Whish v. Public Service Commission, 205 App. Div. 756; affd., 240 N. Y. 677.)
It is difficult for me to discover how this local regulation of having a pusher engine run forward instead of backward, after it has completed its work, is an interference with interstate commerce. The change proposed in installing a turntable or “ Y ” switch involves but a slight capital outlay. (R. R. Comm. v. Southern Pacific Co., 264 U. S. 331, 345.) The immediate duty of the pusher ceased when the top of the grade was reached. It could not greatly concern the railroad company in the next employment of this engine in interstate commerce whether it ran forward or backward on the return journey. But it may concern the State in the interest of the safety of persons traveling the highways, that those in charge of the engine may be in a position to see the many highway crossings, to give warning signals, or to take other precautions for the safety of travelers. It was established on the hearing that the opportunity of those on the engine to exercise proper vigilance was interfered with in the backward movement.
I do not understand that it is necessary for the Public Service Commission to make findings or recite the grounds of its decision in its order. It is sufficient if the record discloses reasonable grounds for its action. The purpose of the order seems clear enough. It aims to prevent possible loss of life or injury to persons and property at the highway crossings. It was determined that the method of operation was unsafe.
*50The Federal Transportation Act of 1920, amending the Interstate Commerce Act, and the Rules and Regulations of the Interstate Commerce Commission do not assume to regulate fully the movements of an engine such as this. It is merely provided that if it does run backward it must carry a headlight on the rear. Here there is no attempt to add to the equipment of the engine, but a regulation of its movement in the interest of public safety. I think the Public Service Commission was well within the proper exercise of its delegated police powers; and I vote to affirm the order.
Determination annulled, with fifty dollars costs and disbursements to the relator against the Public Service Commission.